Proceeding pursuant to Executive Law § 298 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Monroe County [David M. Barry, J.], entered February 12, 2007) to review a determination of respondents-petitioners. The determination found that petitioner-respondent had unlawfully discriminated against respondent in the form of a hostile work environment based upon race and sex and awarded her $15,000 for mental anguish and humiliation.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs, the petition is dismissed, the cross petition is granted, and petitioner-respondent is directed to pay respondent the sum of $15,000, together with interest at the rate of 9% per annum, commencing November 17, 2006. Present—Hurlbutt, J.P, Martoche, Smith, Fahey and Pine, JJ.